Citation Nr: 1546368	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC ) based on aid and attendance (A&A)/housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1972, August 1973 to May 1983, November 1990 to December 1991,  and January 1992 to June 1993.. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in relevant part, denied the benefit sought on appeal.  Jurisdiction has since been transferred to the RO in Philadelphia, Pennsylvania.

In July 2015, the Veteran testified in front of the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks SMC based on the need for A&A or being homebound due to her service connected disabilities.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.  

At the July 2015 hearing, the Veteran's son testified he studied to become a nursing assistant for the sole purpose of taking care of the Veteran.  He testified he cooks, cleans, bathes, and takes care of her medications.  

In April 2008, the Veteran was afforded a VA examination for determining if she was in need of A&A or was housebound.  At the time, the examiner noted the Veteran had non-service connected disabilities which rendered her in need of A&A.

Most recently, the Veteran was afforded a VA examination for determining if she was in need of A&A or was housebound in June 2014.  At the time, the examiner reported that the Veteran was able to prepare her own meals and feed herself.  The examiner noted that she needed help with bathing.

The testimony at the hearing noted above seems to indicate that the Veteran's symptoms have worsened since the VA examinations of April 2008 and June 2014.  Indeed, the Veteran's son testified that she was now in need of assistance even with feeding and cooking, activities which she was noted to be able to do on her own at the June 2014 VA examination.  Moreover, there is no opinion of record which states whether the Veteran's service connected disabilities render her in need of A&A or homebound.  It is noted the Veteran is service connected for posttraumatic stress disorder (PTSD); migraine headaches; residuals of osteotomy of the left first metatarsal; chronic dermatitis of the abdomen scalp and thighs; fatigue, weakness and tiredness due to undiagnosed illness; vaginitis; gingivitis; and allergic rhinitis.  An new examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion with respect to the Veteran's need for aid and attendance and as to whether she is housebound.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the opinion provider in conjunction with the examination.  The accompanying report should indicate that this has been accomplished. 

(a) The opinion-provider is asked to state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has permanent need for regular aid and attendance due to her service-connected disabilities. 

The examiner should opine whether, as a result of service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress herself, or keep herself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed herself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect herself from the hazards or dangers incident to his daily environment; and

(b) The opinion-provider is also asked to comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is housebound.  Specifically, determine whether the Veteran is substantially confined to her dwelling or the immediate premises as a direct result of her service-connected disabilities.

The opinion provider must present a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  In providing this report, the examiner should specifically consider and discuss the medical and lay evidence of record.
 
2.  Thereafter, review the VA examination report and opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  Finally, readjudicate claim on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




